ORDER

PER CURIAM.
Arizona Hall, Jr. (“Appellant”) appeals from a judgment of the trial court, following a jury verdict finding him guilty of domestic assault in the third degree, in violation of Section 565.074, RSMo (2000). Appellant argues the trial court abused its discretion in allowing the State of Missouri (“State”) to make improper remarks during its closing argument, and in allowing Detective Connie Hoffman (“DetHoff-man”) to testify about the “cycle of violence.”
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information *462only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 30.25(b).